      Case 1:17-cv-04143-NGG-JO Document 113-2 Filed 06/11/20 Page 1 of 6 PageID #: 2102


                                                    ZUCKER & REGEV, P.C.

186 Joralemon Street, Suite 1010
Brooklyn, NY 11201
Phone (718)624-1211
Fax (718)624-6037
E-mail: contact@zucker-regev.com

   TO:
         DANIEL FOX



 TRIBOROUGH BRIDGE & TUNNEL           TERMS
  AUTHORITY, POLICE OFFICER                 Due upon receipt
RANDOLPH SANDERS (SHIELD NO.
  2183), POLICE OFFICER KEISHA
JOHNSON (SHIELD NO. 1888), and
 SERGEANT LAURA TULLY (SHIELD
            NO. 417)


         DOCKET# 16-1114           PLEASE DETACH AND RETURN WITH YOUR PAYMENT                      ATTORNEYS         TOTAL: Column1
                                                                                                   By Attorney:
File# 4492                                                                                                                        $650.00
                                                                                                  GUY S. REGEV
                                                                                                   By Attorney:
                                                                                                                                  $650.00
                                                                                                 GARY A. ZUCKER
                                                                                                  By Attorney:
                                                             Daniel Fox v TBTA                                                    $375.00
                                                                                                 DANIEL B. RUBIN

              DATE                                  PROFESSIONAL LEGAL SERVICES                    ATTORNEYS       HOURS        FEES

             4/4/18                Conference Appearance                                         Gary A. Zucker     0.5           $325.00

             4/4/18                Notice of Appearance                                          Gary A. Zucker     0.3           $195.00

             4/5/18                Conferring with Prior Counsel re: status of case              Gary A. Zucker     0.2           $130.00

                                   Meeting with Client and Parents for Initial Research and
             4/6/18                                                                              Gary A. Zucker     0.5           $325.00
                                   Factual Investigation

             4/19/18               Deposition Preparation of Plaintiff                            Guy S. Regev      1.8          $1,170.00

             4/19/18               Deposition of Plaintiff                                        Guy S. Regev      2.2          $1,430.00

             4/19/18               Deposition of Plaintiff & Summary Memo                        Daniel B. Rubin    2.2           $825.00

             4/20/18               First Motion for Disclosure - ECF Doc. 29                     Gary A. Zucker     2.5          $1,625.00

             4/23/18               First Motion for Disclosure - ECF Doc. 29                     Gary A. Zucker     1.5           $975.00

             4/24/18               Second Motion for Extension of Time - ECF Doc. 31              Guy S. Regev      1.8          $1,170.00

             4/24/18               Defendant Sanders - Deposition Preparation                     Guy S. Regev      2.5          $1,625.00

             4/25/18               Second Motion for Extension of Time - ECF Doc. 31             Gary A. Zucker     1.4           $910.00

             4/25/18               Preparation and Deposition of Defendant Sanders                Guy S. Regev      5.1          $3,315.00

             4/25/18               Deposition of Defendant Sanders & Summary Memo                Daniel B. Rubin    2.2           $825.00

             5/1/18                Call with MTA Inspector General's Office regarding incident   Daniel B. Rubin    0.2               $75.00

                                   Investigation-Joe Pollini/Photographs and measurements of
             5/1/18                                                                               Guy S. Regev      2.5          $1,625.00
                                   the scene
                                   Investigation-Joe Pollini/Photographs and measurements of
             5/1/18                                                                              Daniel B. Rubin    2.5           $937.50
                                   the scene

             5/7/18                Defendant Johnson Deposition Preparation                       Guy S. Regev      1.9          $1,235.00
Case 1:17-cv-04143-NGG-JO Document 113-2 Filed 06/11/20 Page 2 of 6 PageID #: 2103

 DOCKET# 16-1114   PLEASE DETACH AND RETURN WITH YOUR PAYMENT                        ATTORNEYS        TOTAL: Column1

     5/7/18        Defendant Tully Deposition Preparation                           Guy S. Regev      2.4         $1,560.00

     5/8/18        Deposition of Defendant Johnson                                  Guy S. Regev      2.7         $1,755.00

     5/8/18        Deposition of Defendant Johnson & Summary Memo                   Daniel B. Rubin   2.7         $1,012.50

     5/8/18        Deposition of Defendant Tully                                    Guy S. Regev      2.8         $1,820.00

     5/8/18        Deposition of Defendant Tully & Summary Memo                     Daniel B. Rubin   2.8         $1,050.00

     5/8/18        Non-party Aspromonte Deposition Preparation                      Guy S. Regev      1.5          $975.00

     5/9/18        Conference with Medical Expert re: injuries                      Gary A. Zucker    0.5          $325.00

     5/9/18        First Motion to Adjourn Conference - ECF Doc. 32                 Guy S. Regev      0.4          $260.00

     5/9/18        Deposition of Vincent Aspromonte                                 Guy S. Regev      1.5          $975.00

     5/9/18        Deposition of Vincent Aspromonte & Memo Summary                  Daniel B. Rubin   2            $750.00

    5/11/18        Physical Examination (Counsel in attendance)                     Guy S. Regev      2           $1,300.00

    5/21/18        Plaintiff's Mother (Maya) Deposition Preparation                 Guy S. Regev      3.5         $2,275.00

    5/21/18        Plaintiff's Father (Alexander) Deposition Preparation            Guy S. Regev      2.5         $1,625.00

    5/22/18        Deposition of Plaintiff's Mother (Maya)                          Guy S. Regev      1.1          $715.00

    5/22/18        Deposition of Plaintiff's Father (Alexander)                     Guy S. Regev      1            $650.00

                   Research and Writing regarding confidential
    5/23/18                                                                         Guy S. Regev      3.4         $2,210.00
                   Settlement/Demand Letter to Court

    5/24/18        Conference Preparation                                           Guy S. Regev      1.5          $975.00

    5/25/18        Conference - ECF Doc. 33                                         Guy S. Regev      0.3          $195.00

    5/29/18        Conferring with Medical Expert re: injuries and treatment        Guy S. Regev      0.2          $130.00

    5/29/18        Motion for Reconsideration - ECF Doc. 34                         Gary A. Zucker    0.6          $390.00

    5/30/18        Motion for Reconsideration - ECF Doc. 34                         Gary A. Zucker    1.2          $780.00

     6/5/18        Notice of Objections to Orders - ECF Doc. 36                     Gary A. Zucker    1.3          $845.00

     6/6/18        Research for motion to set aside - ECF Doc. 38 & 39              Gary A. Zucker    5.4         $3,510.00

     6/7/18        Research and writing motion to set aside - ECF Doc. 38 & 39      Gary A. Zucker    8.6         $5,590.00

     6/8/18        First Motion to Set Aside - ECF Doc. 38 & 39                     Gary A. Zucker    5.3         $3,445.00

                   Letter to Judge Garaufis Regarding Pending Motion - ECF
    6/20/18                                                                         Gary A. Zucker    1.6         $1,040.00
                   Doc. 40

    6/20/18        Proposed Pretrial Order - ECF Doc. 42                            Gary A. Zucker    5.2         $3,380.00

    6/21/18        Proposed Pretrial Order - ECF Doc. 42                            Gary A. Zucker    2.3         $1,495.00

    6/25/18        Research Reply to Motion to Set Aside - ECF Doc. 49              Gary A. Zucker    4.6         $2,990.00

    6/26/18        Research/Writing Reply to Motion to Set Aside - ECF Doc. 49      Gary A. Zucker    1.8         $1,170.00

    6/27/18        Research/Writing Reply to Motion to Set Aside - ECF Doc. 49      Gary A. Zucker    3.3         $2,145.00

                   First Motion for Leave to File Corrected Declaration & Memo of
    6/28/18                                                                         Gary A. Zucker    1.2          $780.00
                   Law - ECF Doc. 48

    6/28/18        Writing Reply to Motion to Set Aside - ECF Doc. 49               Gary A. Zucker    2.8         $1,820.00

                                                     Page 2 of 6
Case 1:17-cv-04143-NGG-JO Document 113-2 Filed 06/11/20 Page 3 of 6 PageID #: 2104

 DOCKET# 16-1114   PLEASE DETACH AND RETURN WITH YOUR PAYMENT                         ATTORNEYS        TOTAL: Column1

    6/29/18        Reply to Motion to Set Aside - ECF Doc. 49                        Gary A. Zucker    3.2         $2,080.00

    7/23/18        Fifth Motion for Discovery - ECF Doc. 52                          Gary A. Zucker    2.1         $1,365.00

    7/24/18        Fifth Motion for Discovery - ECF Doc. 52                          Gary A. Zucker    1.4          $910.00

     8/2/18        Sixth Motion for Discovery - ECF Doc. 54                          Gary A. Zucker    2.8         $1,820.00

     8/3/18        Sixth Motion for Discovery - ECF Doc. 54                          Gary A. Zucker    0.7          $455.00

     9/5/18        Seventh Motion for Discovery - ECF Doc. 56                        Gary A. Zucker    3.6         $2,340.00

     9/6/18        Seventh Motion for Discovery - ECF Doc. 56                        Gary A. Zucker    2.8         $1,820.00

     9/7/18        Seventh Motion for Discovery - ECF Doc. 56                        Gary A. Zucker    2.4         $1,560.00

    9/13/18        Research and Writing for Reply in Support - ECF Doc. 58           Daniel B. Rubin   4.7         $1,762.50

    9/13/18        Reply in Support - ECF Doc. 58                                    Gary A. Zucker    2.3         $1,495.00

    9/20/18        Notice of Appearance                                              Guy S. Regev      0.3          $195.00

    9/20/18        Notice of Appearance                                              Daniel B. Rubin   0.3          $112.50

    9/25/18        Conference Preparation                                            Guy S. Regev      0.5          $325.00

    9/25/18        Conference                                                        Guy S. Regev      0.4          $260.00

    10/31/18       First Motion to Amend - ECF Doc. 63                               Guy S. Regev      1.5          $975.00

     1/3/19        Meeting with Plaintiff & Preparation for Trial                    Guy S. Regev      6.5         $4,225.00

     1/9/19        Joint Pretrial Order Drafting                                     Guy S. Regev      2.8         $1,820.00

    1/10/19        Joint Pretrial Order Drafting                                     Guy S. Regev      1.6         $1,040.00

    1/11/19        Meeting with Expert in Preparation for Trial                      Guy S. Regev      2.2         $1,430.00

    1/11/19        Joint Pretrial Order (Amended) - ECF Doc. 67                      Guy S. Regev      0.3          $195.00

    1/13/19        Joint Pretrial Order (Corrected) - ECF Doc. 68                    Guy S. Regev      0.5          $325.00

    4/19/19        Conference Preparation                                            Guy S. Regev      0.4          $260.00

    4/19/19        Conference Appearance                                             Guy S. Regev      0.3          $195.00

     5/1/19        Letter-Adjournment of Trial Date - ECF Doc. 70                    Guy S. Regev      1.7         $1,105.00

    10/1/19        Research and Writing Plaintiff's Motion in Limine - ECF Doc. 73   Daniel B. Rubin   4.8         $1,800.00

    10/2/19        Research and Writing Plaintiff's Motion in Limine - ECF Doc. 73   Daniel B. Rubin   6.2         $2,325.00

    10/3/19        Research and Writing Plaintiff's Motion in Limine - ECF Doc. 73   Daniel B. Rubin   5.3         $1,987.50

    10/4/19        Research and Writing Plaintiff's Motion in Limine - ECF Doc. 73   Daniel B. Rubin   3.9         $1,462.50

    10/7/19        Research and Writing Plaintiff's Motion in Limine - ECF Doc. 73   Daniel B. Rubin   4.8         $1,800.00

    10/8/19        Research and Writing Plaintiff's Motion in Limine - ECF Doc. 73   Daniel B. Rubin   6.1         $2,287.50

    10/9/19        Research and Writing Plaintiff's Motion in Limine - ECF Doc. 73   Daniel B. Rubin   5.2         $1,950.00

    10/10/19       Research and Writing Plaintiff's Motion in Limine - ECF Doc. 73   Daniel B. Rubin   7.2         $2,700.00

    10/10/19       Proposed Voir Dire                                                Guy S. Regev      4.0         $2,600.00

                                                     Page 3 of 6
Case 1:17-cv-04143-NGG-JO Document 113-2 Filed 06/11/20 Page 4 of 6 PageID #: 2105

 DOCKET# 16-1114   PLEASE DETACH AND RETURN WITH YOUR PAYMENT                         ATTORNEYS        TOTAL: Column1

    10/11/19       Research and Writing Plaintiff's Motion in Limine - ECF Doc. 73   Daniel B. Rubin   3.6         $1,350.00

    10/11/19       Revising Motion in Limine - ECF Doc. 73                           Guy S. Regev      5.4         $3,510.00

    10/11/19       Opposition to Defendants' Motion in Limine Research               Daniel B. Rubin   2.3          $862.50

    10/14/19       Opposition to Defendants' Motion in Limine Research/Writing       Daniel B. Rubin   5.9         $2,212.50

    10/14/19       Opposition to Defendants' Motion in Limine Revising               Guy S. Regev      6.0         $3,900.00

    10/15/19       Opposition to Defendants' Motion in Limine Writing                Daniel B. Rubin   4.7         $1,762.50

                   Reply to Defendants' Opposition to Plaintiff's Motion in limine
    10/15/19                                                                         Guy S. Regev      5.7         $3,705.00
                   Research

    10/16/19       Opposition to Defendants' Motion in Limine Drafting               Daniel B. Rubin   3.6         $1,350.00

    10/16/19       Opposition to Defendants' Motion in Limine Revising               Guy S. Regev      4.0         $2,600.00

                   Reply to Defendants' Opposition to Plaintiff's Motion in limine
    10/16/19                                                                         Daniel B. Rubin   1.9          $712.50
                   Research
                   Reply to Defendants' Opposition to Plaintiff's Motion in limine
    10/17/19                                                                         Daniel B. Rubin   5.8         $2,175.00
                   Research/Writing

    10/17/19       Trial Brief                                                       Guy S. Regev      3.5         $2,275.00

                   Reply to Defendants' Opposition to Plaintiff's Motion in limine
    10/18/19                                                                         Daniel B. Rubin   4.5         $1,687.50
                   Research/Writing

    10/18/19       Proposed Jury Instructions/Verdict Research                       Guy S. Regev      3.2         $2,080.00

    10/21/19       Opposition to Defendants' Motion in Limine Revising               Daniel B. Rubin   2.7         $1,012.50

                   Reply to Defendants' Opposition to Plaintiff's Motion in limine
    10/21/19                                                                         Daniel B. Rubin   1.6          $600.00
                   Writing

    10/21/19       Proposed Jury Instructions Drafting                               Guy S. Regev      1.3          $845.00

    10/21/19       Proposed Jury Instructions Editing                                Daniel B. Rubin   2.4          $900.00

    10/22/19       Proposed Jury Instructions Revising                               Guy S. Regev      2.1         $1,365.00

    10/22/19       Proposed Jury Instructions/Verdict Drafting                       Daniel B. Rubin   7.5         $2,812.50

    10/22/19       Opposition to Defendants' Motion in Limine Revising               Guy S. Regev      2.5         $1,625.00

                   Reply to Defendants' Oppostion to Plaintiff's Motion in Limine
    10/23/19                                                                         Daniel B. Rubin   4.5         $1,687.50
                   Writing

    10/23/19       Proposed Jury Instructions Revising                               Guy S. Regev      1.5          $975.00

    10/23/19       Proposed Jury Verdict                                             Daniel B. Rubin   3.5         $1,312.50

    10/31/19       Trial Preparation-Monell Claim Research                           Daniel B. Rubin   6           $2,250.00

    11/1/19        Trial Preparation-Monell Claim Research                           Daniel B. Rubin   3.5         $1,312.50

    11/1/19        Trial Preparation-Preparing Trial Exhibits                        Daniel B. Rubin   4.5         $1,687.50

    11/2/19        Trial Preparation - Litigation and Strategy                       Daniel B. Rubin   9.1         $3,412.50

    11/3/19        Trial Preparation - Plaintiff Testimony                           Daniel B. Rubin   8.5         $3,187.50

    11/4/19        Conference                                                        Guy S. Regev      0.3          $195.00

    11/4/19        Trial Preparation - Plaintiff/Parent's Testimony/Examination      Guy S. Regev      9.3         $6,045.00

    11/5/19        Trial Preparation - Expert Testimony/Examination                  Guy S. Regev      9.2         $5,980.00

    11/5/19        Trial Preparation - Expert Testimony/Examination                  Daniel B. Rubin   9.3         $3,487.50

                                                     Page 4 of 6
Case 1:17-cv-04143-NGG-JO Document 113-2 Filed 06/11/20 Page 5 of 6 PageID #: 2106

 DOCKET# 16-1114   PLEASE DETACH AND RETURN WITH YOUR PAYMENT                       ATTORNEYS        TOTAL: Column1

    11/6/19        Trial Preparation - Defendant Testimony/Examination             Guy S. Regev      9.1         $5,915.00

    11/6/19        Trial Preparation-Qualified Immunity Research                   Daniel B. Rubin   8.4         $3,150.00

    11/6/19        Exhibit 1 (Transcribed Recordings)                              Guy S. Regev      3.7         $2,405.00

    11/7/19        Trial Preparation - Defendant Examination                       Guy S. Regev      9.2         $5,980.00

    11/7/19        Trial Preparation-Dr. Herbert Sherry Research                   Daniel B. Rubin   3.5         $1,312.50

    11/7/19        Exhibit 1 (Transcribed Recordings)                              Guy S. Regev      1.2          $780.00

    11/7/19        Trial Preparation - Testimony & Evidence                        Daniel B. Rubin   8.2         $3,075.00

    11/8/19        Trial Preparation - Defendant Testimony/Examination             Guy S. Regev      9.2         $5,980.00

    11/8/19        Trial Preparation - Defendant Testimony/Examination             Daniel B. Rubin   8.5         $3,187.50

    11/11/19       Trial Preparation - Opening Statements                          Guy S. Regev      9           $5,850.00

    11/11/19       Trial Preparation - Opening Statements                          Daniel B. Rubin   8.6         $3,225.00

    11/12/19       Jury Selection                                                  Guy S. Regev      3.4         $2,210.00

    11/12/19       Trial Preparation - Plaintiff Testimony                         Daniel B. Rubin   5.6         $2,100.00

    11/12/19       Trial Preparation - Expert Testimony                            Guy S. Regev      8.8         $5,720.00

    11/13/19       Trial Preparation                                               Daniel B. Rubin   4.5         $1,687.50

    11/13/19       Trial                                                           Guy S. Regev      7.5         $4,875.00

    11/13/19       Trial Review and Preparation                                    Guy S. Regev      4.8         $3,120.00

    11/14/19       Trial                                                           Guy S. Regev      7.5         $4,875.00

    11/14/19       Trial                                                           Daniel B. Rubin   3.5         $1,312.50

                   Trial Preparation - Research Opposing Defendants' Motion to
    11/14/19                                                                       Daniel B. Rubin   4.3         $1,612.50
                   Dismiss
                   Trial Preparation - Research Opposing Defendants' Motion to
    11/14/19                                                                       Guy S. Regev      5.6         $3,640.00
                   Dismiss

    11/15/19       Trial                                                           Guy S. Regev      8.2         $5,330.00

                   Opposition to Defendants' Motion to Set Aside Verdict -   ECF
    12/3/19                                                                        Daniel B. Rubin   0.5          $187.50
                   Doc. 105 Review
                   Opposition to Defendants' Motion to Set Aside Verdict -   ECF
    12/12/19                                                                       Daniel B. Rubin   2.5          $937.50
                   Doc. 105 Review/Research
                   Opposition to Defendants' Motion to Set Aside Verdict -   ECF
    12/13/19                                                                       Daniel B. Rubin   1.0          $375.00
                   Doc. 105 Review/Research
                   Opposition to Defendants' Motion to Set Aside Verdict -   ECF
    12/18/19                                                                       Daniel B. Rubin   4.0         $1,500.00
                   Doc. 105 Research/Writing
                   Opposition to Defendants' Motion to Set Aside Verdict -   ECF
    12/23/19                                                                       Daniel B. Rubin   4.0         $1,500.00
                   Doc. 105 Research/Drafting
                   Opposition to Defendants' Motion to Set Aside Verdict -   ECF
    12/27/19                                                                       Daniel B. Rubin   3.6         $1,350.00
                   Doc. 105 Research/Writing
                   Opposition to Defendants' Motion to Set Aside Verdict -   ECF
     1/2/20                                                                        Daniel B. Rubin   2.8         $1,050.00
                   Doc. 105 Research/Writing
                   Opposition to Defendants' Motion to Set Aside Verdict -   ECF
     1/3/20                                                                        Daniel B. Rubin   2.2          $825.00
                   Doc. 105 Writing
                   Opposition to Defendants' Motion to Set Aside Verdict -   ECF
     1/6/20                                                                        Daniel B. Rubin   5.7         $2,137.50
                   Doc. 105 Research/Revising
                   Opposition to Defendants' Motion to Set Aside Verdict -   ECF
     1/7/20                                                                        Daniel B. Rubin   2.6          $975.00
                   Doc. 105 Writing/Revising
                   Opposition to Defendants' Motion to Set Aside Verdict -   ECF
     1/8/20                                                                        Daniel B. Rubin   3.5         $1,312.50
                   Doc. 105 Research/Writing

                                                     Page 5 of 6
Case 1:17-cv-04143-NGG-JO Document 113-2 Filed 06/11/20 Page 6 of 6 PageID #: 2107

 DOCKET# 16-1114   PLEASE DETACH AND RETURN WITH YOUR PAYMENT                         ATTORNEYS          TOTAL: Column1
                   Opposition to Defendants' Motion to Set Aside Verdict - ECF
     1/9/20                                                                          Daniel B. Rubin    4.2            $1,575.00
                   Doc. 105 Research/Revising

    5/22/20        Motion for Attorney Fees - Research                               Daniel B. Rubin    0.5             $187.50

    5/25/20        Motion for Attorney Fees - Research                               Daniel B. Rubin    4.6            $1,725.00

    5/26/20        Motion for Attorney Fees - Research and Draft MOL                 Daniel B. Rubin    7.2            $2,700.00

    5/27/20        Motion for Attorney Fees - Research and Draft MOL                 Daniel B. Rubin    4.6            $1,725.00

    5/28/20        Motion for Attorney Fees - Writing MOL                            Daniel B. Rubin    3.3            $1,237.50

    5/29/20        Motion for Attorney Fees - Revise and Write Declaration           Guy S. Regev       8.3            $5,395.00

     6/1/20        Motion for Attorney Fees - Writing MOL                            Daniel B. Rubin    5.1            $1,912.50

     6/3/20        Motion for Attorney Fees - Writing MOL                            Daniel B. Rubin    6.4            $2,400.00

     6/4/20        Motion for Attorney Fees - Writing MOL                            Daniel B. Rubin    3.8            $1,425.00

     6/5/20        Motion for Attorney Fees - Writing MOL                            Daniel B. Rubin    1.5             $562.50

     6/8/20        Motion for Attorney Fees - Writing Declaration                    Guy S. Regev       4.8            $3,120.00

     6/9/20        Motion for Attorney Fees - Writing Declaration                    Guy S. Regev       1.2             $780.00

                                                                             TOTAL                     584.2         $300,750.00




                   Guy S. Regev                                                                           223.1      $145,015.00

                   Daniel B. Rubin                                                                        287.2      $107,700.00

                   Gary A. Zucker                                                                             73.9    $48,035.00




                                                   Page 6 of 6
